614 F.2d 1117
104 L.R.R.M. (BNA) 2661, 89 Lab.Cas.  P 12,136
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.PRODUCTION PLATING COMPANY, Respondent.
No. 78-1041.
United States Court of Appeals,Sixth Circuit.
Feb. 19, 1980.

Elliott Moore, William Wachter, Deputy Associate Gen. Counsel, Jay Shanklin, Wyneva Johnson, N. L. R. B., Washington, D. C., Emil Farkas, Director, Region 9, N. L. R. B., Cincinnati, Ohio, for petitioner.
Robert F. Houlihan, Lexington, Ky., Joseph A. Yocum, Evansville, Ind., for respondent.
Before EDWARDS, Chief Judge, and PHILLIPS and PECK, Senior Circuit Judges.

ORDER

1
The National Labor Relations Board seeks enforcement of its order reported at 233 NLRB No. 25.  The Board's order was based upon findings that the company had violated the National Labor Relations Act by illegal surveillance and coercion designed to prevent free exercise of employee rights to engage in collective bargaining and by discharging three employees because of union activities.


2
After review of the briefs and record, this court concludes that the findings of the Board are based upon substantial evidence upon the whole record and that the bargaining order is appropriate under the principles enunciated in NLRB v. Gissel Packing Co., Inc., 395 U.S. 575, 89 S. Ct. 1918, 23 L. Ed. 2d 547 (1969).  Wherefore the enforcement is granted as prayed for.